

Exhibit 10.71
AMENDMENT NUMBER THREE TO THE
METLIFE AUXILIARY PENSION PLAN
(As amended and restated effective January 1, 2008)
              The MetLife Auxiliary Pension Plan is hereby amended, effective
January 1, 2009, as follows:
 
 
 
 
 
1.
 
Part I, Article 4, Section 4.2 is hereby amended by adding the following after
the final paragraph:
 
 
 
 
 
“Notwithstanding the provisions of (a) above, Final Average Compensation that
can be taken into account to determine each Participant’s benefit under this
Plan cannot exceed $4.6 million.”
 
 
 
 
 
2.
 
Part I, Article 4, Section 4.6 is hereby amended by adding the following after
the final paragraph:
 
 
 
 
 
“Notwithstanding any other provisions of this Section 4.6, Final Average
Compensation that can be taken into account to determine each Participant’s
benefit under this Plan cannot exceed $4.6 million.”
 
 
 
 
 
          IN WITNESS WHEREOF, the Company has caused this Amendment to be
adopted in its name and behalf this 25th day of March, 2009, by its officer
thereunto duly authorized.

 
 
 
 
 
 
 
 
 
 
 
METROPOLITAN LIFE INSURANCE COMPANY
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Margery Brittain
 
 
 
 
 
 
 
 
 
 
 
 
 
Margery Brittain, Plan Administrator
 
 
 
 
 
 
 
ATTEST:
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/  Bonita Haskins
 
 
 
 
 
 
 




